August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     CLEF CONSTRUCTION, INC. AND JAMES S. WATSON, Appellants

NO. 14-13-00569-CV                          V.

                       CCV HOLDINGS, LLC, Appellee
                     ________________________________

      This court today heard a motion for rehearing filed by appellants, Clef
Construction, Inc. and James S. Watson. We order that the motion be overruled,
and that the court’s former judgment of July 17, 2014, be vacated, set aside, and
annulled. We further order this court’s memorandum opinion of July 17, 2014
withdrawn.

      This cause, an appeal from the judgment in favor of appellee, CCV
Holdings, LLC, signed March 15, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants, Clef Construction, Inc. and James S. Watson, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.